Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
 1.          Claims 2, 7 – 10, 13, 18 – 21, 23, and 27 canceled

Response to Argument
2.            Applicant's arguments filed 04/26/2021 have been fully considered which pertain to the amended independent claims 1, 11, 12, 22 and canceled claim 27. The scope of the amended claims remains similar to the canceled claim 27, and the same type rejection is mapped to the amended claim language. The applicant as recorded in the interview summary supports the amendments based on the Fig 3 of the specification, but the applicant has not amended the “delivery_group_id” which was discussed as a possible way to overcome the previous claim 27 rejection. Thus the examiner maintains the same type rejection for the amendments. 
                    The examiner respectfully disagrees with the applicant that Song [0623] and [0889] don’t overcome “the class ID including a provider ID for identification of a provider of the service”, because the main reference Choi already has met class ID using  (Fig 30, FIC_type) which per specification [0067, 71, 284] the fast channel information (FIC_type) is a class ID. Thus, Song [0889] is added to teach                     “the class ID including a provider ID for identification of a provider of the service” as [0623] “The original_network_id field (class ID) indicates a DVB-SI original_network_id of the TS providing transport connection.  The transport_stream_id field indicates the MPEG TS of the TS providing transport connection, and the service_id field (service provider ID) indicates the DVB-SI of the service providing transport connection. Also  Song [0889] as cited “An ESGEntryLength field indicates the length of the ESGEntry in byte units.  A Provider ID field indicates the ID of the provider of the service guide information. ..... An Access Type field indicates the channel type which can access and receive the service guide information".


Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1, 3, 5, 11 – 12, 14, 16, 22, 24 – 27 rejected under 35 U.S.C. 103 as being un-patentable over Choi et al., hereinafter Choi (US 20090080574 A1) in view of Song et al., hereinafter Song (US 20090034556 A1).
          
Regarding claim 1, Choi discloses “A transmission device comprising:
           {Figs 12 - 15, 23 - 26, 30   [0237] The digital broadcast transmitter generates control data over an FIC (fast information channel) and [0238] the digital broadcast receiver extracts transmission parameter channel (TPC) signaling information and fast information channel (FIC) signaling information}, 

              Processing circuitry configured to generate [0237-238] (i) first data including control information, which includes information necessary for channel selection of a service   
              {[0083] disclose the transmission of inserted data, the transmission parameter channel (TPC) and FIC (fast information channel) that may include an FIC version number. Furthermore, the FIC is provided to enable a fast service acquisition of data receivers, [0108] further details channel selection}, 

              and (ii) a transmission sequence information item indicating a sequence in which the control information is transmitted; 
                        {[0109-0111] Fig14, plurality of FIC segments, meets the transmission sequence information (per instant application's specification [0067, 71, 284], "sequence" includes a classification list of provider and channel information.
            “a transmission sequence information item”  met by  [0061] "the known data symbol sequence inputted from the known sequence detector 150", as cited in [0061] "The demodulator 130 uses the known data symbol sequence inputted from the known sequence detector 150 during the timing and/or carrier wave recovery, thereby enhancing the demodulating performance"}   

the transmission sequence information including:
 {class ID (Fig 30, FIC_type)}, and
                 (b) version information indicating a version of the control information in each sequence; {Fig 30, version number)}
and 
                  transmission circuitry configured to transmit the first data according to the transmission sequence”
           {[0151] discloses that the first data includes the classification (the number of classes in Fig 30 shown by FIC segment number and a class ID shown by FIC_type), the classification such as channel information and service providers (broadcast systems) and channel information. Furthermore, an ensemble identifier, a major channel number, a minor channel number, channel type information, and so on, are extracted from the FIC body.  The second data including data of a component included in the service disclosed by [0055] Audio/video (A/V) data.  In an IP packet disclosed by [0178], Fig 23 – 24, please note [0178] discloses the “MH transport packet (TP)” which includes IP datagram. Thus, “MH transport packet (TP)” is the “IP packet”). In Fig 24, Step S501-S503 demodulate the MH signal, that is MH transport packet (TP) is retrieved. Then, in step S504, first data (FIC segment) is identified from the packet, further information if desired is found in [0085] as cited "Each RS frame includes each service or IP streams of ESG, and SMT section data may exist in all RS frames.  The RS frame according to the embodiment of the present invention consists of at least one MH transport packet (TP)},

              Choi already above discloses class ID using  (Fig 30, FIC_type) , because per specification [0067, 71, 284] the fast channel information (FIC_type) is a class ID. But,  
               Choi does not explicitly discloses “the class ID including a provider ID for identification of a provider of the service”,
                    Song in a similar field of endeavor teaches “the class ID including a provider ID for identification of a provider of the service” as cited in [0623] “The original_network_id field (class ID) indicates a DVB-SI original_network_id of the TS providing transport connection.  The transport_stream_id field indicates the MPEG TS of the TS providing transport connection, and the service_id field (service provider ID) indicates the DVB-SI of the service providing transport connection. 
            [0889] discloses “A Provider ID field indicates the ID of the provider of the service guide information” as cited in [0889] as cited “An ESGEntryLength field indicates the length of the ESGEntry in byte units.  A Provider ID field indicates the ID of the provider of the service guide information. ..... An Access Type field indicates the channel type which can access and receive the service guide information".
              It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Choi’s class ID field to include as taught in Song “the class ID including a provider ID for identification of a provider of the service”, for the purpose of identifying the service provider for the service guide information as Song [0889] teaches.


                Regarding claim 3, Choi /Song discloses claim 1, “The transmission device according to claim 1, wherein the class ID (Fig 30, FIC_type) is for identification of the control information in each transmission cycle as a different transmission sequence, and the transmission unit transmits the first data in such a manner that the control information is transmitted in a transmission cycle corresponding to a transmission sequence”, as detailed in claim 1.


                Regarding claim 5, Choi /Song discloses claim 1, “The transmission device according to claim 1, wherein the control information includes, for each service, one or a plurality of pieces of information descriptors to provide various functions, and the one or the plurality of pieces of information descriptors is associated to each sequence of the control information”. As detailed in claim 1, Choi {[0151] discloses that the first data includes the classification (the number of classes in Fig 30 shown by FIC segment number and a class ID shown by FIC_type), the classification control information such as channel information and service providers (broadcast systems). Furthermore, an ensemble identifier, a major channel number, a minor channel number, channel type information, and so on, are extracted from the FIC body.  The second data including data of a component included in the service met by [0055] Audio/video (A/V) data.}. 


          Regarding claim 11, this claim implements the method that details the process of the apparatus (transmission device) in claim 1 and is rejected under the same rationale. 

          Regarding Claims 12, 14, 16 are for the reception device of the transmission device in claims 1, 3, 5 both the transmission and the reception side were detailed in claim 1. 

           Regarding claim 22, this claim implements the method that details the process of the apparatus (reception device) in claim 12 and is rejected under the same rationale. 

            Regarding claim 24, Choi /Song discloses claim 1, and Choi further discloses “The transmission device of claim 1, wherein the transmission sequence is an N-bit number segmented into consecutive first and second parts, the first part corresponding to the class ID, and the second part corresponding to the version information”, 
              As already noted in claim 1 by [0151] discloses the first data includes the class ID shown by FIC_type (Fig 15), such as channel information and service providers. [0113] using Fig 15 shown as N-bit number sequence in the FIC segment header, Fig 30, shows the first part "class ID" as  "FIC type" and the second segment shown as version information (Fig 30, version number). 

Regarding claim 25, Choi /Song discloses claim 1, and Choi further discloses “The transmission device of claim 1, wherein the first data is transmitted in an IP packet of an L1 frame, and a header of the L1 frame includes information indicating that the L1 frame includes the first data”.
         {[0151] discloses that the first data includes the classification (the number of classes in Fig 30 shown by FIC segment number and a class ID shown by FIC_type), the classification such as channel information. The second data including data of a component included in the service disclosed by [0055] Audio/video (A/V) data.  In an IP packet disclosed by [0178], Fig 23 – 24, please note [0178] discloses the “MH transport packet (TP)” which includes IP datagram. Thus, “MH transport packet (TP)” is the “IP packet”). In Fig 24, Step S501-S503 demodulate the MH signal, that is MH transport packet (TP) is retrieved. Then, in step S504, first data (FIC segment) is identified from the packet, further information if desired is found in [0085] as cited "Each RS frame includes each service or IP streams of ESG, and SMT section data may exist in all RS frames.  The RS frame according to the embodiment of the present invention consists of at least one MH transport packet (TP)}. 
              “wherein the transmission sequence is included in a header was noted in claim 1 by [0109-0111] Fig 14, plurality of FIC segments, met the transmission sequence information which in light of specification [0067, 71, 284] "sequence" is a class  list of provider and channel information (note, not a time sequence). Fig 14, FIC segment header, Fig 15 shows the bit sequence. Furthermore, [0071] discloses that MH transport packet (TP) handler 213 extracts a header from each TP received from the primary RS frame handler", provides that "wherein the transmission sequence is The RS frame is equivalent to "L1 frame" being claimed, because per specification [0038-0039] the applicant defines "L1 frame" as any frame in the first layer (physical layer), and met by [0125] which discloses RS frame in the physical layer” as cited "MH physical layer subsystem".  

               Regarding claim 26, Choi /Song discloses claim 1, and Choi further discloses “The transmission device of claim 1, wherein the first data is transmitted along with second data including data of a component included in the service”.
               {[0151] discloses that the first data includes the classification (the number of classes in Fig 30 shown by FIC segment number and a class ID shown by FIC_type), the classification such as channel information. The second data including data of a component included in the service disclosed by [0055] Audio/video (A/V) data}.




4.	Claims 4, 15, rejected under 35 U.S.C. 103 as being un-patentable over Choi et al., hereinafter Choi (US 20090080574 A1) in view of Song et al., hereinafter Song (US 20090034556 A1) and in view of Van Phan et al., hereinafter Van phan (US 20160219394 A1).

                Regarding claim 4, Choi /Song discloses claim 3, “The transmission device according to claim 3, wherein it is identified with the class ID that control information to be updated dynamically in a reception device configured to perform are disclosed by Choi as noted in detail in claim 1 and [0151-152]. As cited at the end of [0152] “the receiving system parses the SMT sections and the descriptors of each SMT section without requesting for other additional information (S511)” which reads on “in such a manner that a transmission cycle of the control information to be updated dynamically becomes shorter than a transmission cycle of the control information to be updated statically”, and [0139] discloses “the dynamic value of the RTP_payload_type field within the num_components loop of the SMT”.

             Choi /Song does not explicitly disclose "control information for channel selection updated dynamically”, but Van phan in a similar field of endeavor teaches "control information for channel selection updated dynamically” by [0059] discloses control information, updating channel selection information, and “updated dynamically during a change of channel".
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Choi /Song as taught in Van phan to provide "control information for channel selection updated dynamically”, for the purpose of allowing the receiver to receive the most up to date information for channel selection as close to real time as possible which speeds up channel tuning and decreases the usage of old and 

            Claim 15 is the reception device of the transmission device in claim 4, both the transmission and the reception side were detailed in claim 1.

5.	Claims 6, 17 rejected under 35 U.S.C. 103 as being un-patentable over Choi et al., hereinafter Choi (US 20090080574 A1) in view of Song et al., hereinafter Song (US 20090034556 A1) and in view of  Fischer (US 5502726 A).
                Regarding claim 6, Choi /Song discloses claim 1, “The transmission device according to claim 1, wherein the control information includes, for each service, one or a plurality of pieces of information descriptors to provide various functions, the one or the plurality of pieces of information descriptors is associated to sequences of the control information” was noted in claim 5 in detail, but 
                    Choi /Song does not explicitly disclose “priority in updating according to the class ID is assigned to the sequences of the control information”, Fischer in a similar field of endeavor teaches this limitation in Column 30, lines 40-51  disclose priority for updating provider channel (class ID is assigned to the sequences of the control information).
               It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Choi /Song as taught in Fischer to provide “priority for updating provider channel (class ID assigned to the sequences of the control information)” for the purpose of recognizing a higher priority session partner, and switching to that session (channel).

            Claim 17 is the reception device of the transmission device in claim 6, both the transmission and the reception side were detailed in claim 1.

Conclusion
              Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN N HAIEM whose telephone number is (571)270-1048.  The examiner can normally be reached on Mon - Thurs 7:45 - 6:15 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422